DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


The following claim limitations 
A first adjustment unit (claims 1 and 13)
A second adjustment unit (claims 1 and 13)
Motorized adjustment drive (claim 3)
Adjustment mechanism (claim 3)
Control time adjustment unit (claim 8)
Camshaft position adjustment drive (claim 10)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Unit (A first adjustment unit - claims 1 and 13)
Unit (A second adjustment unit - claims 1 and 13)
Drive (Motorized adjustment drive - claim 3)
Mechanism (Adjustment mechanism - claim 3)
Unit (Control time adjustment unit - claim 8)
Drive (Camshaft position adjustment drive - claim 10)
coupled with functional language 
Configured to adjust the maximum valve stroke (A first adjustment unit - claims 1 and 13)
Configured to adjust the maximum valve stroke (A second adjustment unit - claims 1 and 13)
configured to change a position of the respective first and second valves… (Motorized adjustment drive - claim 3)
configured to change a position of the respective first and second valves… (Adjustment mechanism - claim 3)
configured to adjust control times… (Control time adjustment unit - claim 8)
to provide variable camshaft overlap (Camshaft position adjustment drive - claim 10)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3, 8, 10, 13 and 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
adjustment shaft, adjustment cam, intermediate lever (A first adjustment unit - claims 1 and 13)
adjustment shaft, adjustment cam, intermediate lever (A second adjustment unit - claims 1 and 13)
a VANOS adjustment drive for example (paragraph 22) (Motorized adjustment drive - claim 3)
adjustment shaft, adjustment cam, intermediate lever (Adjustment mechanism - claim 3)
adjustment drive including a VANOS adjustment drive also known as a phaser (paragraph 22) (Control time adjustment unit - claim 8)
adjustment drive including a VANOS adjustment drive also known as a phaser (paragraph 22)(Camshaft position adjustment drive - claim 10)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note: the control unit structure of claim 17 has been understood to refer to an ECU since these structures are typically used in the art and are often referred to as control units. Further paragraphs 0072 and figure 6 shows and describes the function of a typical ECU.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent document DE 10 2009 009 684 to Malek (see attached English language machine translation).
Malek discloses:
Regarding claim 1:
A valve train for an engine (see translation, line 17, “reciprocating piston engine”) having at least two cylinders (see translation, line 27, “each cylinder”), comprising: 
at least two valves (see translation, line 27, “each cylinder is assigned at least one intake valve”; this line indicates each cylinder can have more than one intake valve) in each of the at least two cylinders, the at least two valves being at least two inlet valves (see translation, line 27, “at least one intake valve”) or at least two outlet valves; 
at least two motorized adjustment units (figure 2, element 54 for each intake valve and Malek indicates that each cylinder can have more than one intake valve indicating that each cylinder can include at least two motorized adjustment units for the at least one intake valve (1+ valves) for the plurality of cylinders on the engine; further see line 130-134 that indicates the motorized adjustment unit 54 can be applied to many of the valves or some) which are independent of each other, 
wherein 
a first adjustment unit (50, 46, 40) of the at least two motorized adjustment units is associated with a first valve (10) of the at least two valves in each of the at least two cylinders (first adjustment unit applied to each valve for each cylinder (see translation line 27 and lines 103-134)) and a second adjustment unit (50, 46, 40 for the additional intake valve (see translation, line 27) also on the same cylinder) of the at least two adjustment units is associated with a second valve (10 of the additional intake valve (see translation, line 27) also on the same cylinder) of the at least two valves in each of the at least two cylinders (second adjustment unit applied to each valve for each cylinder (see translation line 27 and lines 103-134)), 
the first adjustment unit (50, 46, 40) is configured to control an amount of first cam motion (see translation, line 51-56, “In the example shown, the eccentric shaft 46 is moved at full load in such a way that the bearing 38 is moved in the direction of the inlet camshaft 42. As a result, both the opening duration and the opening stroke of the intake valve 10 assume maximum values when the intake camshaft 42 rotates”) from a rotating camshaft (42) transferred to each first valve to adjust a maximum valve stroke of each of the first valves (see translation, line 55-56, “As a result, both the opening duration and the opening stroke of the intake valve 10 assume maximum values when the intake camshaft 42 rotates”), 
50, 46, 40 for the additional intake valve (see translation, line 27) also on the same cylinder) is configured to control an amount of second cam motion (see translation, line 51-56, “In the example shown, the eccentric shaft 46 is moved at full load in such a way that the bearing 38 is moved in the direction of the inlet camshaft 42. As a result, both the opening duration and the opening stroke of the intake valve 10 assume maximum values when the intake camshaft 42 rotates”) from the rotating camshaft (42) transferred to each second valve to adjust a maximum valve stroke of each of the second valves (10 of the additional intake valve (see translation, line 27) also on the same cylinder; see translation, line 55-56, “As a result, both the opening duration and the opening stroke of the intake valve 10 assume maximum values when the intake camshaft 42 rotates”), 
the first and second adjustment units have the same arrangement between the rotating camshaft and their respective valves (the adjustment unit 50, 46 and 40 is duplicated across the plurality valves on each cylinder across the plurality of cylinders as indicated in line 27), and
the first and second adjustment units are configured to adjust the maximum valve stroke of each of the first valves independently from the maximum valve stroke of each of the second valves (every valve 10 on each cylinder and across multiple cylinders includes an adjustment unit 40, 46 and 50 which indicates they can be adjusted independently; further, the reference indicates that since each intake valve includes the assembly 54 it reduces the space in the cylinder head for each exhaust valve to have one although they do indicate that it is possible (see translation lines 66-70)).  

Regarding claim 2:
The valve train as claimed in claim 1, wherein 
the first and second adjustment units (50, 46, 40 for each valve) are configured to adjust the maximum valve stroke (10 of the additional intake valve (see translation, line 27) also on the same cylinder; see translation, line 55-56, “As a result, both the opening duration and the opening stroke of the intake valve 10 assume maximum values when the intake camshaft 42 rotates”) of the respective first and second valves (see translation, line 27, “each cylinder is assigned at least one intake valve”; this line indicates each cylinder can have more than one intake valve) in a stepless manner (worm gear 50 and eccentric shaft 46 adjust the lever 40 and the rocker arm 18 pivot in a continuous/stepless manner).  

Regarding claim 3:
The valve train as claimed in claim 2, wherein 
the first and second adjustment units (50, 46, 40 for each valve) each include a motorized adjustment drive (52) and at least one adjustment mechanism (50, 46, 40) configured to change a position of the respective first and second valves (52, 50, 46, and 40 for each valve 10 change their position; see translation lines 60, “As a result, both the opening duration and the opening stroke of the intake valve 10 assume maximum values when the intake camshaft 42 rotates”) with respect to respective valve seats.  

Regarding claim 4:

the at least one adjustment mechanism of the first adjustment unit (50, 46, 40 for each valve) and the at least one adjustment mechanism of the second adjustment unit (50, 46, 40 for each valve) each include at least one adjustment shaft (the assembly including 48 and 46, “eccentric shaft”) having at least one adjustment cam (46 which is the same structure identified as the adjustment cam 20 in the applicants disclosed invention) rotatable by the adjustment drive (52 adjusts 46 by the motor shaft 50).  

Regarding claim 5:
The valve train as claimed in claim 4, wherein 
each of the at least one adjustment cams (each valve 10 is actuated by assembly 54 which includes 46) is configured to engage a respective intermediate lever (34) arranged to drive a respective roller cam follower (26), and 
a rotation location of each respective intermediate lever moves when the respective adjustment cam is rotated (see translation, lines 39-46, “To adjust the bearing 38 of the intermediate lever 34, an eccentric shaft 46 is provided, on the eccentric of which the link block 36 is also held in contact with the return spring 44 via the leverage of the intermediate lever 34.”).  

Regarding claim 13:
An engine subassembly, comprising: 
see translation, line 17, “reciprocating piston engine”) having at least two cylinders (see translation, line 27, “each cylinder”) and at least one valve train (figure 2), each of the at least one valve train including: 
at least two valves (see translation, line 27, “each cylinder is assigned at least one intake valve”; this line indicates each cylinder can have more than one intake valve) in each of the at least two cylinders, the at least two valves being at least two inlet valves (see translation, line 27, “at least one intake valve”) or at least two outlet valves; 
at least two motorized adjustment units (figure 2, element 54 for each intake valve and Malek indicates that each cylinder can have more than one intake valve indicating that each cylinder can include at least two motorized adjustment units for the at least one intake valve (1+ valves) for the plurality of cylinders on the engine; further see line 130-134 that indicates the motorized adjustment unit 54 can be applied to many of the valves or some) which are independent of each other, 
wherein 
a first adjustment unit (50, 46, 40) of the at least two motorized adjustment units is associated with a first valve (10) of the at least two valves in each of the at least two cylinders (first adjustment unit applied to each valve for each cylinder (see translation line 27 and lines 103-134)) and a second adjustment unit (50, 46, 40 for the additional intake valve (see translation, line 27) also on the same cylinder) of the at least two adjustment units is associated with a second valve (10 of the additional intake valve (see translation, line 27) also on the same cylinder) of the at least two valves in each of the at least two cylinders (second adjustment unit applied to each valve for each cylinder (see translation line 27 and lines 103-134)), 
50, 46, 40) is configured to control an amount of first cam motion (see translation, line 51-56, “In the example shown, the eccentric shaft 46 is moved at full load in such a way that the bearing 38 is moved in the direction of the inlet camshaft 42. As a result, both the opening duration and the opening stroke of the intake valve 10 assume maximum values when the intake camshaft 42 rotates”) transferred to each first valve to adjust a maximum valve stroke of each of the first valves (see translation, line 55-56, “As a result, both the opening duration and the opening stroke of the intake valve 10 assume maximum values when the intake camshaft 42 rotates”), 
the second adjustment unit (50, 46, 40 for the additional intake valve (see translation, line 27) also on the same cylinder) is configured to control an amount of second cam motion (see translation, line 51-56, “In the example shown, the eccentric shaft 46 is moved at full load in such a way that the bearing 38 is moved in the direction of the inlet camshaft 42. As a result, both the opening duration and the opening stroke of the intake valve 10 assume maximum values when the intake camshaft 42 rotates”) transferred to each second valve to adjust a maximum valve stroke of each of the second valves (10 of the additional intake valve (see translation, line 27) also on the same cylinder; see translation, line 55-56, “As a result, both the opening duration and the opening stroke of the intake valve 10 assume maximum values when the intake camshaft 42 rotates”), 
the first and second adjustment units have the same arrangement between a rotating camshaft and their respective valves (the adjustment unit 50, 46 and 40 is duplicated across the plurality valves on each cylinder across the plurality of cylinders as indicated in line 27), and 
the first and second adjustment units are configured to adjust the maximum valve stroke of each of the first valves independently from the maximum valve stroke of each of the second valves (every valve 10 on each cylinder and across multiple cylinders includes an adjustment unit 40, 46 and 50 which indicates they can be adjusted independently; further, the reference indicates that since each intake valve includes the assembly 54 it reduces the space in the cylinder head for each exhaust valve to have one although they do indicate that it is possible (see translation lines 66-70)).  

Regarding claim 16:
The engine subassembly as claimed in claim 13, wherein 
the at least one valve train includes at least two valve trains (figure 2, element 54 for each intake valve and Malek indicates that each cylinder can have more than one intake valve indicating that each cylinder can include at least two motorized adjustment units for the at least one intake valve for the plurality of cylinders on the engine; further see line 130-134 that indicates the motorized adjustment unit 54 can be applied to many of the valves or some), and 
a first one of the at least two valve trains is an inlet valve train (figure 2, element 54 is for the inlet valve 10) and a second one of the at least two valve trains is an outlet valve train (see translation lines 71-74 which indicates the valve train 54 for the inlet valve 10 can be applied to the outlet/exhaust valve 12).  

Regarding claim 17:
The engine subassembly as claimed in claim 13, further comprising: 
a control unit configured to control actuation of the at least two motorized adjustment units (see translation lines 49-50 which indicates that the electric motor/motorized adjustment unit 52 can be controlled by a control device/ECU). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek as applied to claim 1 above, and further in view of US patent application publication number 2006/0042579 to Izumi et al (Izumi).
Regarding claim 8:
Malek fails to disclose:
The valve train as claimed in claim 1, further comprising: at least one control time adjustment unit configured to adjust control times of the rotating camshaft.  
Izumi teaches:
	A camshaft (figure 2) that includes a phaser (18) controlled by a motor (26) which is further controlled (paragraph 0027) by an ECU (30).


Regarding claim 9:
All limitations of the claim are taught by the 35 USC 102 rejection of claim 8 by Malek and Izumi:
The valve train as claimed in claim 8, wherein the rotating camshafts is a first camshaft configured to cooperate with the at least one control time adjustment unit (see ECU that controls the phaser/motor incorporated form Izumi into Malek) to adjust a position of the first camshaft relative to a crankshaft of the engine (inherent function of phaser which adjusts camshaft phase relative to crankshaft phase).  

Regarding claim 10:
All limitations of the claim are taught by the 35 USC 102 rejection of claim 8 by Malek and Izumi:
The valve train as claimed in claim 8, wherein the at least one control time adjustment unit (see ECU that controls the phaser/motor incorporated form Izumi into Malek) is configured to control at least one camshaft position adjustment drive (see the phaser/motor incorporated form Izumi into Malek) to change the control time (intake camshaft 42 of Malek) relative to the second camshaft (exhaust camshaft 30 of Malek).  

Regarding claim 11:
The following limitations of the claim are taught by the 35 USC 102 rejection of claim 8 by Malek and Izumi:
The valve train as claimed in claim 10, wherein 
the at least one control time adjustment unit includes two control time adjustment units (see the phaser from Izumi applied to both the exhaust and intake camshafts 30 and 42 of Malek in the claim 8 rejection above) which are independent of each other, each having a respective one of the at least one camshaft position adjustment drive for variable camshaft overlap (inherent, with the phaser included by Izumi to both camshafts the overlap is adjusted when the timing of the exhaust and intake valves is changed), 
a first one of the two control time adjustment units (phaser from Izumi connected to the intake camshaft 42 of Malek) and a first one of the first (intake camshaft 42 of Malek) and second camshafts are associated with the at least two inlet valves (Malek, see translation line 27, “each cylinder is assigned at least one intake valve”) or the at least two outlet valves, and 
a second one (phaser from Izumi connected to the exhaust camshaft 30 of Malek) of the two control time adjustment units and a second one of the first and second (intake camshaft 30 of Malek) camshafts are associated with the other of the at least two inlet valves and the at least two outlet valves (Malek, see translation line 71-73, “the exhaust valves can be equipped with a fully variable valve train” (emphasis added by the examiner).  

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments concerning the 35 USC 102 rejection:
The applicant has argued that one Malek-type actuator is used to actuate both inlet valves on a single cylinder and that this is well-known in the art (which is further supported by the figure shown on page 9 of the applicant’s arguments). However, the office is not persuaded by this argument. First, the applicant’s embodiment shown in their arguments is not shown in the disclosure of the Malek reference cited above. Second, the reference only shows in its figures an embodiment where one Malek-type actuator is attached to one valve. Further, the reference indicates that one Malek-type actuator can be attached to one inlet valve (translation ¶0004) so the applicant’s argument that the Malek-type actuator is connected to multiple inlet/intake valves and not one conflicts with the reference. Third, the Vanos system shown in the applicant’s arguments is structurally different from the system shown in the reference which suggests that the system in the applicant’s figures maybe designed to actuate multiple valves at one time while the system in the reference is designed to actuate only one valve. Fourth, ¶0021 reasonably seems to suggest that the system shown in figure 2 is duplicated across multiple intake valves on the same cylinder (¶0004 suggests multiple valves on one cylinder) and multiple cylinders (¶0004 indicates multiple cylinders) and there is nothing in the disclosure to suggest that multiple valves on the same cylinder are actuated by only on actuator/motor. For this reason, the reference suggests the “first and second adjustment units are configured to adjust the maximum valve stroke of each of the first valves independently from the maximum valve stroke of each of 

Regarding the drawing objections:
The applicant’s amendments to the drawings have addressed the drawing objections and for this reason they are withdrawn. Further, the applicant’s amendments to the drawings are accepted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                  /PATRICK HAMO/Primary Examiner, Art Unit 3746